Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Janssen (U.S. Pub. No. 2004/0178894) discloses a method for providing a display in a motor vehicle (Janssen, head-up display system, Figures 1-8), comprising:
determining the position of the motor vehicle (Janssen, The data supplied by recording sensors 1a and 1b are allocated to one or more of the patterns, using pattern recognition. In this way, for example, traffic signs imaged by recording sensors 1a and 1b may be recognized in the space external to the vehicle and visualized in a correct-location manner. From this pattern recognition there results a model 10 of the external space. Figures 4 and 5, ¶ [0055]);
detecting a direction of view of an operator of the motor vehicle (Janssen, Passenger compartment sensing system 104 includes at least one sensor for recording the position of at least one passenger of the vehicle. Preferably, at least one position of the driver and/or the front-seat passenger are recorded. Especially advantageous in each case is the recording of each respective head position and/or the position of the eyes and the viewing direction. Figure 1, ¶ [0042]);
detecting a direction of view of a passenger as an occupant of the motor vehicle (Janssen, Passenger compartment sensing system 104 includes at least one sensor for recording the position of at least one passenger of the vehicle. Preferably, at least one position of the driver and/or the front-seat passenger are recorded. Especially advantageous in each case is the recording of each respective head position and/or the position of the eyes and the viewing direction. Figure 1, ¶ [0042]); and
Janssen does not expressly teach
identifying at least one object not relevant to road traffic as an object in the landscape in the surroundings of the motor vehicle, depending on the determined position;
providing a display with information about the at least one object in the landscape viewed by the passenger and the operator of the motor vehicle, such that said information is provided in an area in which the direction of view of the operator of the motor vehicle and the direction of view of the passenger intersect. 
Neilhouse (U.S. Pub. No. 2010/0198506) teaches a head up display system 
identifying at least one object not relevant to road traffic as an object in the landscape in the surroundings of the motor vehicle, depending on the determined position (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]);
providing a display with information about the at least one object in the landscape viewed by the passenger and the operator of the motor vehicle, such that said information is provided in an area in which the direction of view of the operator of the motor vehicle and the direction of view of the passenger intersect.  (Neilhouse, the street and/or landmark name(s) and potential turn indication within the user's field of view can be displayed so that it appears to the user that the street and/or landmark name(s) and turn direction indicator (arrow) are actually displayed on or near (e.g. in the space around) the street. Figure 2, ¶ [0036]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Janssen’s passenger view based head-up display system to include Neilhouse’s text identifier for detected objects because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Janssen’s passenger view based head-up display system as modified by Neilhouse’s text identifier for detected objects is known to yield a predictable result of providing additional information for occupants of the vehicle since this provides additional useful information to assist in alerting the users surroundings. Thus, a person of ordinary skill would have appreciated including in Janssen’s passenger view based head-up display system the ability to do Neilhouse’s text identifier for detected objects since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Thus, Janssen, as modified by Neilhouse, teaches the landmarks provided with a name description displayed near them.
Janssen, as modified by Neilhouse, does not expressly teach
providing a display with information about the at least one object in the landscape viewed by the passenger and the operator of the motor vehicle, such that said information is provided in an area in which the direction of view of the operator of the motor vehicle and the direction of view of the passenger intersect. 
Additional prior art of Park (U.S. Pub. No. 2014/0211319) teaches a field of view of a driver and an adjacent field of view (Park, Figure 5). However, Park does not teach the image being displayed based on an intersection of the driver and passenger direction of view as claimed.
Additional prior art of Ng-Thow-Hing (U.S. Pub. No. 2015/0062168) teaches a system which recognizes a driver gaze direction and a passenger gaze direction in order to provide input for a gesture recognition system (Ng-Thow-Hing, Figure 5, ¶ [0073]). However, Ng-Thow-Hing does not teach the image being displayed based on an intersection of the driver and passenger direction of view as claimed.
No other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-6, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 7, Janssen (U.S. Pub. No. 2004/0178894) discloses a motor vehicle (Janssen, head-up display system for representing an object of a space external to the vehicle, Abstract), comprising:
an object detection device for detecting at least one object not relevant to road traffic as an object in a landscape in the surroundings of the motor vehicle and/or, in the form of at least one camera, a LIDAR system, or a radar set (Janssen, the means for recording the object having one or more of the following sensors: video camera, radar sensor, lidar sensor, range imager, time-off flight sensor, night vision sensor, infrared sensor. Claim 3)(Janssen,  In the case of a recording sensor 1, a camera system may be involved, for example, having one or more cameras, one or more range sensors or one or more radar systems. Figure 2, ¶ [0047]);
a direction of view detection device for detecting a direction of view a passenger as the occupant of the motor vehicle and a direction of view of an operator of the motor vehicle, the direction of view detection device including at least one camera, an eye-tracking system, or a time of flight camera (Janssen, The position of the driver, and particularly his head position 4, is recorded by a system 2, which is directed into the passenger compartment of the vehicle. This system 2, also may be implemented, for example, by video range or radar sensors. Figure 2, ¶ [0048]); As shown in figure 2 of Janssen, the system 2 is a camera directed to the head position 4 of the users.
Janssen does not expressly teach 
a position detection device for detecting a position of the motor vehicle, in form of a device with a global positioning system;
an object detection device for detecting at least one object not relevant to road traffic as an object in a landscape in the surroundings of the motor vehicle and/or, in the form of at least one camera, a LIDAR system, or a radar set;
a data processing device configured to assign information to detected objects;
a display device for providing at least one display of at least one piece of information assigned to an object in the landscape viewed by the passenger and the operator of the motor vehicle, wherein the display is configured to be provided in an area in which the direction of view of the operator of the motor vehicle and the direction of view of the passenger intersect.
the direct field of view of the at least one passenger, as defined by the detected direction of view of the same, in the same place as the object.
Neilhouse (U.S. Pub. No. 2010/0198506) teaches a head up display system
a position detection device for detecting a position of the motor vehicle, in form of a device with a global positioning system (Neilhouse, The invention uses information from a GPS (or other) navigation system and other parameters to determine: [0023] 1. The location of the vehicle, ¶¶ [0022 and 0023]);
an object detection device for detecting at least one object not relevant to road traffic as an object in a landscape in the surroundings of the motor vehicle and/or, in the form of at least one camera, a LIDAR system, or a radar set (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]);
a data processing device configured to assign information to detected objects (Neilhouse, Display of street and/or landmark name(s) and turn indicator to give the user of the invention the illusion or perception that the name(s) and turn indicator are printed (painted) on or near (in the space around) the street(s) and/or landmark(s) in question. Figure 2, ¶ [0016]) (Neilhouse, each street and/or landmark is assigned specific coordinate and vector information to determine the new location of the name(s) and/or turn indicator displayed at the next point in time at regular preset intervals determined by the necessity to update the display in order to appear seamless to the user or the computational capacity of the computer or processor used to calculate the data or both. ¶ [0038]);
a display device for providing at least one display of at least one piece of information assigned to an object in the landscape viewed by the passenger and the operator of the motor vehicle, wherein the display is configured to be provided in an area in which the direction of view of the operator of the motor vehicle and the direction of view of the passenger intersect. (Neilhouse, the street and/or landmark name(s) and potential turn indication within the user's field of view can be displayed so that it appears to the user that the street and/or landmark name(s) and turn direction indicator (arrow) are actually displayed on or near (e.g. in the space around) the street. Figure 2, ¶ [0036]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Janssen’s passenger view based head-up display system to include Neilhouse’s text identifier for detected objects because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Janssen’s passenger view based head-up display system as modified by Neilhouse’s text identifier for detected objects is known to yield a predictable result of providing additional information for occupants of the vehicle since this provides additional useful information to assist in alerting the users surroundings. Thus, a person of ordinary skill would have appreciated including in Janssen’s passenger view based head-up display system the ability to do Neilhouse’s text identifier for detected objects since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Thus, Janssen, as modified by Neilhouse, teaches a head up display with the landmarks provided with a name description displayed near them.
Janssen, as modified by Neilhouse, does not expressly teach
a display device for providing at least one display of at least one piece of information assigned to an object in the landscape viewed by the passenger and the operator of the motor vehicle, wherein the display is configured to be provided in an area in which the direction of view of the operator of the motor vehicle and the direction of view of the passenger intersect.
Additional prior art of Park (U.S. Pub. No. 2014/0211319) teaches a field of view of a driver and an adjacent field of view (Park, Figure 5). However, Park does not teach the image being displayed based on an intersection of the driver and passenger direction of view as claimed.
Additional prior art of Ng-Thow-Hing (U.S. Pub. No. 2015/0062168) teaches a system which recognizes a driver gaze direction and a passenger gaze direction in order to provide input for a gesture recognition system (Ng-Thow-Hing, Figure 5, ¶ [0073]). However, Ng-Thow-Hing does not teach the image being displayed based on an intersection of the driver and passenger direction of view as claimed.
No other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 8-14, these claims are allowable as they depend upon allowable independent claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691